DETAILED ACTION
Election/Restrictions
Applicant’s election of group I, polymer of formula I with PK 1119 and iron in the reply filed on June 16 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 1-20 are pending in the application. Claims 2-3, 6-7, 9-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16 2022.   Accordingly, claims 1, 4-5, 8 and 11 are being examined on the merits herein.
Regarding the claimed elected species PK 1119.  Firstly, the examiner believes this is a typo as the instant specification teaches PK 11195.  Secondly, PK 11195 cannot be coupled to the amine in the manner claimed.  
PK 11195 has the following structure:

    PNG
    media_image1.png
    269
    281
    media_image1.png
    Greyscale
.  The nitrogen of the molecule cannot react.  The only way for this molecule to be covalently attached in the manner claimed is for PK 11195 to be converted (or the synthesis of PK 11195 is stopped at this point) to ClPhlQ which is the acid (see figure 9A of the instant specification).  However, ClPhlQ is NOT the same molecule as PK 11195.  Therefore, the examiner interprets the election as ClPhlQ as that is the molecule which could be reacted.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28 2020 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The acronym “PEG” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “PEG” is interpreted to mean polyethylene glycol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 as currently written is vague and indefinite.  The claim recites a methacrylate/amide PEG comprising a functionalized amine or azide.  The scope of the structure of “functionalized” amine or azide is unclear.  The claim recites a capture reagent and/or detectable moiety to be covalently linked with the functionalized amine or azide.  This would result in functionalization of the amine because the capture reagent and/or detectable moiety is covalently attached.  However, the claim states that the reagent and/or moiety is covalently linked with the functionalized amine or azide, indicating that these two groups are already functionalized.  It is unclear what functional group is required to be present other than the amine or azide, especially in light of the requirement that these groups are still available to be covalently linked with the capture reagent and/or detectable moiety.  The instant specification provides no limiting definition of how a functionalized amine or azide is different than an ordinary amine or azide.
	Claim 4 as currently written is vague and indefinite.  The claim recites the ratio of the first monomer to the second monomer.  However, the claim does not indicate if this is a weight ratio, molar ratio or some other measurement.  Therefore, the metes and bounds of the claim is unclear.  
	Claim 5 as currently written is vague and indefinite.  Claim 5 recites that the functionalized amine is protected by a tert-Butyloxycarbonyl (Boc) group.  However, claim 5 depends from claim 1 which requires that the functionalized amine is covalently linked with a capture reagent and/or detectable moiety.  It is unclear how the requirements of claim 1 (covalently linked) can be accomplished when the amine is protected by the Boc group which would prevent further reaction of the amine.  
Claims 8 and 11 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8 and 11 are  rejected under 35 U.S.C. 103 as being unpatentable over Ishihara et al. (Science and Technology of Advanced Materials, 2016) in view of Bhuchar et al. (Polymer. Chem, 2011), Sill et al. (US Patent No. 8207353) and Samuelson et al. (Bioconjugate Chem., 2009).
Applicant Claims
	The instant application claims a functionalized polymer comprising a first monomer: 2-Methacryloyloxyethyl phosphorylcholine (MPC), and a second monomer: methacrylate/amide PEG comprising a functionalized amine or azide, wherein a capture reagent, detectable moiety, or combination thereof, is covalently linked with the functionalized amine or azide.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishihara et al. is directed to cytocompatible and multifunctional polymeric nanoparticles for transportation of bioactive molecules into and within cells.  It is taught that 2-methacryloyloxyethyl phosphorylcholine (MPC) is polymerized easily by radical polymerization, even in the presence of other monomers (figure 1). The MPC polymers are hydropilic and are electrically neutral due to their zwitterionic structure.  They have good stability under biological circumstances.  They have excellent biocompatibility (page 301, left column).  Table 1 summarizes various nanoparticle systems using MPC polymers.  These include iron oxide nanoparticles which function as contrast agent of MRI.    It is taught that that inorganic nanoparticles can largely be dispersed in an aqueous medium by surface modification with water-soluble MPC polymers (page 302, left column).  Copolymers include acrylamide, N-N-dimethylaminoethyl methacrylate, etc. (table 1).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Ishihara et al. suggests polymeric nanoparticles of MPC with iron and suggests block copolymers of MPC, Ishihara et al. does not expressly teach a second monomer which is a methacrylate/amide PEG with an amine.  However, this deficiency is cured by Bhuchar et al. and Sill et al. 
	Bhuchar et al. is directed to a detailed study of the reversible addition-fragmentation chain transfer polymerization (RAFT) and co-polymerization of 2-methacryloyloxyethyl phosphorylcholine.  The diblock copolymers of MPC unit with other monomer unit can be used to increase the specify of a surface towards cell interaction.  Diblocks of MPC with 2-aminoethyl methacrylamide as well as other methacrylamides or methacrylates are shown (figure 5).  The polymers may be used as carriers of drugs and genes to the cell.  
	Sill et al. is directed to poly(ethylene glycol) containing chemical disparate end groups.  It is taught that PEG is useful ina variety of technical areas.  Peg is nontoxic, biocompatible, non-immunogenic, soluble in water and other solvents and amenable to a variety of therapeutic applications including pharmaceutical formulations and drug delivery systems.  PEGylation is often used in order to impart the disable characteristics of PEG to a particular molecule or biological scaffold.  The formation of PEG-drug conjugates is also of interest in order to improve aqueous solubility of hydrophobic drugs and improve biodistribution profiles (column 1).  Exemplary compounds include 240 and 241 as well as 268 and 269:
    PNG
    media_image2.png
    414
    335
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    527
    487
    media_image3.png
    Greyscale
.  Method E shows the application of the BOC protecting group (column 208).  Method I shows the removal of the BOC protecting group (column 208).  Protected amines are well known in the art.  NHBoc is expressly discussed (column 6, lines 7-25).  Taught is a method of PEGylating a primary or secondary label, a dye or another detectable moiety for biosensors, bioassays, biorecognition, etc.  Taught is a detectable moiety conjugated with a compound of the present invention.  Such PEGylation may be carried out by covalent linking of one or more PEG functionality to the detectable moiety or through coordination of a PEG functionality (e.g. amine) to the detectable moiety.  The opposite PEG end group can be further linked (column 200).  One aspect of the invention is product block copolymers of PEG using a compound for formula I (column 205).  
	Ishihara et al. does not suggest covalent attachment of a capture reagent.  However, this deficiency is cured by Samuelson et al.
	Samuelson et al. is directed to TSPO targeted dendrimer imaging agent.  It is taught that TSPO is associated with a number of biological processes (page 2082, left column).  A TSPO targeted dendrimer was synthesized using 1-(2-chlorophenyl)isoquinoline-3-carboxylic acid (ClPhIQ).  This acid was coupled to an amine of the dendrimer (scheme 1, page 2083 right column).  It is taught that the ClPhIQ moiety is necessary for cellular update (page 2084).  The TSPO targeted dendrimer internalized into the cell under normal physiological conditions (conclusions, pages 2087-2088).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishihara et al., Bhuchar et al., Sill et al. and Samuelson et al. and form a block copolymer of MPC and amine functionalized methacrylamide or methacrylate PEG. One skilled in the art would have been motivated to form a block copolymer of MPC as Ishihara et al. teaches the advantages of MPC and that such copolymers can be formed.  Bhuchar et al. teaches that diblock copolymers of MPC unit with other monomer unit can be used to increase the specificity of a surface towards cell interaction.  Sill et al. teaches PEGylation is often used in order to impart the desirable characteristics of PEG to a particular molecule or biological scaffold.  Since Bhuchar et al. teaches copolymers with methacrylamides or methacrylates, there is a reasonable expectation of success in utilizing the functionalized monomers of Sill et al. in order to add desirable characteristics to the polymer and allow for further drug attachment.  Furthermore, since Sill et al. teaches one end for functionalization with a drug/dye/detectable moiety, etc. and the other end for polymerization, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishihara et al., Bhuchar et al., Sill et al. and Samuelson et al. and attach a ClPhIQ moiety to the amine end of the monomer taught in Sill et al.  One skilled in the art would have been motivated to attach this moiety as Sill et al. teaches detectable moiety conjugated with a compound.  Such PEGylation may be carried out by covalent linking of one or more PEG functionality to the detectable moiety or through coordination of a PEG functionality (e.g. amine) to the detectable moiety.  Samuelson et al. teaches using 1-(2-chlorophenyl)isoquinoline-3-carboxylic acid and coupling to an amine.  One skilled in the art would have been motivated to couple this moiety for cellular uptake as taught by Samuelson et al. with a reasonable expectation of success.
Regarding claim 4, Bhuchar et al. teaches a 1:1 ratio of first and second monomer.  While the exact ratio is not disclosed by Bhuchar et al., it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the ratio of the monomers of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum ratio. NOTE: MPEP 2144.05.
Regarding claim 5, firstly, the Boc group is not present in the final polymer as it would have to be removed in order to covalently attach the capture reagent.  Nonetheless, Sill et al. does teach the use of a Boc protecting group as well as its removal.  
Regarding claim 8, Bhuchar et al. teaches the use of RAFT polymerization.  
Regarding claim 11, Ishihara et al. teaches the formation of nanoparticles and teaches that MPC polymers are known to be used with iron nanoparticles suggesting their combination.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616